Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-3 and 5-20 are pending.  Claims 1-2, 5-9 and 11-13 are the subject of this FINAL Office Action.  Claims 3, 10 and 14-20 are withdrawn. 

Election/Restrictions
Applicant’s election of the species of claim 11 without traverse in the reply filed on 11/17/2021 is acknowledged.  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Thus, the restriction requirement is hereby made FINAL.
	All other claims were canceled.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-2, 5-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The meaning of “linked” in amended claim 1 is unclear.  Claim 1 now states “wherein the peripheral part of the cell aggregate adhering to the cell culture vessels is formed such that the peripheral part is not cut along the cutting lines and is linked.”  The claim fails to state what is linked to what.  Thus, it is unclear what this clause means. 

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1-2, 5-9 and 11-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BRIGHT (US 2010/0184119).
	As to claims 1-2, 5 and 7-9, BRIGHT teaches cutting or sectioning cells from cell aggregates by creating cutting lines in a square/grid pattern (1710; Fig. 17), then using laser to cut along the squares/grid (id.), then killing/eliminating remaining cells/clumps (paras. 0010, 0013, 0039-40, 0083, 0099).  The cutting lines/grid/squares 1720 for each clump are an area smaller than the area of the peripheral area 1730 (Fig. 17).  BRIGHT discloses that the cutting lines and subsequent cuts can be any shape:
	As illustrated in FIG.4, the isolated colony then can be sectioned into a number of relatively uniform pieces using a grid of laser cutting lines. The size of the pieces can be controlled by changing the distance between the laser cutting lines. The shape of the pieces can be controlled by independently changing the distance between the horizontal vs. vertical laser cutting lines. The shapes of the pieces can be arbitrary and controlled by defining the pattern of the laser cutting lines.

(para. 0081).  Common basic shapes are squares, circles, triangles, rectangles, and ellipses, among others.  A skilled artisan of ordinary creativity and common sense would “at once envisage each member of this limited class” of common shapes such a circular shape in claim 6.  See In re Petering, 301 F.2d 676, 681–82 (CCPA 1962) (emphasis original); see also MPEP § 2131.02(III).
	Further as to amended claim 1, and new claim 11, BRIGHT also teaches cell aggregates grown on cell culture vessels (“viding a cell colony on a culture plate”; Abstract, for example).
	Further as to amended claim 1, BRIGHT also teaches clumps are formed by cutting the cell aggregate adhering to the cell culture vessel along the cutting lines (square clumps cut using laser cutting lines 1710; Fig. 17, for example; see also para 0081 (“The shapes of the pieces can be arbitrary and controlled by defining the pattern of the laser cutting lines.”) and Figs. 6-9, 11, 14-16, 22-23 (showing clumps of cells cut out from cell culture plate)).
	Further as to amended claim 1, BRIGHT also teaches wherein the peripheral part of the cell aggregate adhering to the cell culture vessels is formed such that the peripheral part is not cut along the cutting lines (area 1730 not cut; Fig. 17, for example; see also Figs. 6-11, 14-16, 22-23).
	As to claims 12-13, BRIGHT also teaches ends of cutting lines spaced apart from outer edges of peripheral part of cell aggregate (cutting lines 1710 apart from area 1730; Fig. 17, for example; see also Figs. 6-11, 14-16, 22-23).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637